





Exhibit 10.4        


Evidence of Award
Long-term Incentive Plan
Restricted Stock Units


Throughout this Evidence of Award, we sometimes refer to Sprint Corporation (the
“Corporation”) and its subsidiaries as “we” or “us.”


1. Award of Restricted Stock Units
On <___________> (the “Date of Grant”), the Section 16 Sub-Committee of the
Compensation Committee of the Board of Directors granted you an Award of
<_________> Restricted Stock Units (the “RSUs”) under the terms of the Sprint
Corporation 2015 Omnibus Incentive Plan (the “Plan”). Subject to the terms and
conditions of the Plan and this Evidence of Award, an RSU represents the right
for you to receive from us one share of Common Stock.


2. Restriction Period
Subject to the terms and conditions of this Award, your RSUs will vest on the
earlier of (a) <______________> or and (b) the date vesting is accelerated as
described in paragraph 3 below (the “Vested RSUs”), conditioned on you
continuously serving as our employee to such date (the “Vesting Date”).


3. Acceleration of Vesting
Unvested RSUs may vest before the time at which they would normally become
vested - that is, the vesting of RSUs may accelerate. Your RSUs will vest fully,
except as noted below, on your Separation from Service under the following
circumstances:


Event
Condition for Vesting Acceleration
Death
Your death.
Disability
You have a termination of employment that constitutes a Separation from Service
under circumstances that make you eligible for benefits under the Sprint
Long-Term Disability Plan.
Change in Control Involuntary Termination
You have a termination of employment that constitutes a Separation from Service
during the CIC Severance Protection Period under circumstances that you receive
severance benefits under the Sprint Separation Plan (or its successor), the CIC
Severance Plan, or your employment agreement (if applicable).
Non-Change in Control Involuntary Termination*
You have a termination of employment that constitutes a Separation from Service
other than during the CIC Severance Protection Period under circumstances that
you receive severance benefits under the Sprint Separation Plan (or its
successor), the CIC Severance Plan or your employment agreement (if
applicable).*
Normal
Retirement*
You have any other termination of employment without Cause that constitutes a
Separation from Service on or after the later of your 65th birthday and the
second anniversary of the Date of Grant.*



*The number of your RSUs that vest is your RSUs times the factor based on the
period of your employment from Date of Grant, inclusive, through your Separation
from Service in





--------------------------------------------------------------------------------





LTIP T-RSU Evidence of Award


relation to the period of Date of Grant, inclusive, through <__________>, with
the remainder of your RSUs forfeited as of your Separation from Service.


Separation from Service is defined in the Plan. Generally, it means the last day
of your relationship with us as a common-law employee as reflected on our
payroll records.


CIC Severance Plan means the Sprint Change in Control Severance Plan, as it may
be amended from time to time, or any successor plan.


CIC Severance Protection Period is defined in the Plan. Generally, it means the
time period commencing on the date of the first occurrence of a “Change in
Control” and continuing until the earlier of (i) the 18-month anniversary of
such date or (ii) the Participant’s death. For purposes of the RSUs under this
Award, the CIC Severance Protection Period applies only with respect to a Change
in Control occurring after the Date of Grant.


4. Forfeiture of RSUs
You will forfeit as of your Separation from Service RSUs that are not vested
pursuant to the foregoing paragraphs. In addition, you will forfeit undelivered
RSUs if (a) you breach a restrictive covenant in your employment agreement
during the Restricted Period as defined in your employment agreement, or (b) if
you do not have an employment agreement, you breach your obligation to refrain
from Detrimental Activity as described in Exhibit A.


5. Dividends
If cash dividends are paid on the Common Stock underlying RSUs, which you hold
on the dividend record date, you will receive a cash payment equal to the amount
of the dividend that would be paid on such Common Stock, subject to the vesting
provisions (including any applicable proration) with respect to, and delivery at
the same time as the shares underlying, your RSUs.


If non-cash dividends are paid on the Common Stock underlying your RSUs, and you
hold the RSUs on the dividend record date, the Board of Directors of the
Corporation, or a sub-committee thereof, in its sole discretion, may (1) adjust
your RSUs as described in paragraph 9 of this Evidence of Award, or (2) provide
for distribution of the property distributed in the non-cash dividend. The
additional RSUs or property distributed is subject to vesting provisions
(including any applicable proration) with respect to, and delivery at the same
time as the shares underlying, the original RSUs.


6. Delivery Date; Market Value Per Share
The Delivery Date (the date as of which we distribute to you the Common Stock
underlying your Vested RSUs) is the Vesting Date, or the day after the Six-Month
Payment Delay if that delay applies to your RSUs. We calculate your taxable
income on the Delivery Date using the Market Value Per Share on the immediately
preceding trading day, but we use the average of the high and low reported
prices of our Common Stock instead of the closing price. We will distribute the
Common Stock underlying your Vested RSUs as soon as practicable after the
Delivery Date, but in no event later than 45 days after the Delivery Date.
Six-Month Payment Delay is defined in the Plan to mean








Page 2 of 7





--------------------------------------------------------------------------------





LTIP T-RSU Evidence of Award


the required delay in payment to a Participant who is a “specified employee” of
amounts subject to Section 409A of the Internal Revenue Code (the “Code”) that
are paid upon Separation from Service.


7. Transfer of your RSUs and Designation of Beneficiaries
Your RSUs represent a contract between the Corporation and you, and your rights
under the contract are not assignable to any other party during your lifetime
nor do they give you a preferred claim to any particular assets or shares of the
Corporation. Upon your death, shares of Common Stock underlying your RSUs will
be delivered in accordance with the terms of the Award to any beneficiaries you
name in a beneficiary designation or, if you make no designation, to your
estate.


8. Plan Terms
All capitalized terms used in this Evidence of Award that are not defined in
this Evidence of Award have the same meaning as those terms have in the Plan.
The terms of the Plan are hereby incorporated by this reference. The Plan is
available on Sprint’s intranet.


9. Adjustment
In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation, spin-off,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.


10. Amendment; Discretionary Nature of Plan
This Evidence of Award is subject to the terms of the Plan, as may be amended
from time to time, except that the Award which is the subject of this Evidence
of Award may not be materially impaired by any amendment or termination of the
Plan approved after the Date of Grant without your written consent. You
acknowledge and agree that the Plan is discretionary in nature and may be
amended, cancelled, or terminated by us, in our sole discretion, at any time.
The grant of RSUs under the Plan is a one-time benefit and does not create any
contractual or other right to receive a grant of RSUs, other types of grants
under the Plan, or benefits in lieu of such grants in the future. Future grants,
if any, will be at the sole discretion of the Corporation, including, but not
limited to, the timing of any grant, the number of RSUs granted, the payment of
dividend equivalents, and vesting provisions.


11. Data Privacy
By accepting this Award, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us such information and data as we request in order to facilitate the grant of
the RSUs and the administration of the Plan; (ii) waive any data privacy rights
you may have with respect to such information; and (iii) authorize us to store
and transmit such information in electronic form.














Page 3 of 7





--------------------------------------------------------------------------------





LTIP T-RSU Evidence of Award




12. Governing Law and Exclusive Forum
This Evidence of Award will be governed by the laws of the State of Delaware and
any dispute in connection therewith may only be brought in the state or federal
courts in Delaware. No shares of Common Stock will be delivered to you upon the
vesting of the RSUs unless our counsel is satisfied that such delivery will be
in compliance with all applicable laws.


13. Severability
The various provisions of this Evidence of Award are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.


14. Taxes
You are liable for any and all taxes, including withholding taxes, arising out
of this grant or the issuance of the Common Stock on vesting of RSUs. We are
authorized to deduct the amount of the tax withholding from the amount payable
to you upon settlement of the RSUs. We will withhold from the total number of
shares of Common Stock you are to receive a number of shares the value of which
is sufficient to satisfy any such withholding obligation at the minimum
applicable withholding rate. In addition, if you become subject to FICA or
Medicare tax, but you are not yet entitled to delivery of the shares of Common
Stock underlying the RSUs, you hereby authorize us to withhold the resulting
FICA or Medicare tax from other income payable to you.
15. Clawback
We may recover any compensation related to this Long-Term Incentive Plan award
to the extent the Board of Directors of the Corporation determines that the
value of that compensation is based on financial results or operating objectives
impacted by your knowing or intentional fraudulent or illegal conduct and that
such forfeiture or recovery is appropriate, or as may be required under the
Dodd-Frank Wall Street Reform and Consumer Protection Act.


16. Entire Understanding
You hereby acknowledge that you have read the Sprint Corporation 2015 Omnibus
Incentive Plan Information Statement dated <___________> (the “Information
Statement”) available on Sprint’s intranet. To the extent not inconsistent with
the provisions of this Evidence of Award, the terms of the Information Statement
and the Plan are hereby incorporated by reference. This Evidence of Award, along
with the Information Statement and the Plan, contain the entire understanding of
the parties.


                    
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933




Page 4 of 7





--------------------------------------------------------------------------------





LTIP T-RSU Evidence of Award




Exhibit A - Obligation to Refrain from Detrimental Activities


If you have an employment agreement with us, the restrictive covenants in that
agreement are incorporated by reference in this Evidence of Award, and your
obligations to refrain from Detrimental Activities will be governed by your
employment agreement rather than the obligations described in this Exhibit A.


If you do not have an employment agreement, in consideration of receiving the
Award, you, the Participant, agree to the following obligations:
1. Noncompetition
(a) During the period of your employment with us, and for a period ending twelve
(12) months following a termination of your employment with us for any reason,
you shall not, without the prior written consent of the Senior Vice President,
Human Resources of the Corporation (or his or her designee) directly or
indirectly, engage in activities for or on behalf of a Competitor that are the
same or similar in form or function to the services you provided in the last
year of your employment to the Company or have an interest in any Competitor of
the Company Group, whether as an owner, investor, executive, manager, employee,
independent consultant, contractor, advisor, or otherwise. Your ownership of
less than one percent (1%) of any class of stock in a publicly traded
corporation shall not be a breach of this paragraph. “Company Group” means the
Corporation, any of its subsidiaries or any affiliates of the Corporation or its
subsidiaries.
This paragraph (a) shall not prohibit you from engaging in the practice of law
as an in-house counsel, sole practitioner or as a partner in (or as an employee
of or counsel to) a corporation or law firm in accordance with applicable legal
and professional standards. However, this exception does not apply to you if you
are providing services to any person, partnership, firm, corporation,
institution or other entity that is a Competitor, if such engagement or services
being provided are not primarily the practice of law.
(b) A “Competitor” is any entity doing business directly or indirectly (e.g., as
an owner, investor, provider of capital or otherwise) in the United States
including any territory of the United States (the “Territory”) that provides
wireless products and/or services that are the same or similar to the wireless
products and/or services that are currently being provided at the time of your
termination or that were provided by the Company Group during the two-year
period prior to your separation from service with the Company Group.
(c) You acknowledge and agree that due to the continually evolving nature of the
Company Group’s industry, the scope of its business and/or the identities of
Competitors may change over time. You further acknowledge and agree that the
Company Group markets its products and services on a nationwide basis,
encompassing the Territory and that the restrictions imposed by this covenant,
including the geographic scope, are reasonably necessary to protect the Company
Group’s legitimate interests.
(d) You covenant and agree that should a court at any time determine that any
restriction or limitation in this Section 1 is unreasonable or unenforceable, it
will be deemed








Page 5 of 7





--------------------------------------------------------------------------------





LTIP T-RSU Evidence of Award


amended so as to provide the maximum protection to the Company Group and be
deemed reasonable and enforceable by the court.
2. Non-Solicitation
(a) During the period of your employment with us, and for a period ending twelve
(12) months following a termination of your employment with us for any reason,
you shall not, without the prior written consent of the Senior Vice President,
Human Resources of the Corporation (or his or her designee) directly or
indirectly, individually or on behalf of any other person or entity do or suffer
any of the following:
(1) hire or employ or assist in hiring or employing any person who was at any
time during the last 18 months of the Executive’s employment an employee,
representative or agent of any member of the Company Group or solicit, aid,
induce or attempt to solicit, aid, induce or persuade, directly or indirectly,
any person who is an employee, representative, or agent of any member of the
Company Group to leave his or her employment with any member of the Company
Group to accept employment with any other person or entity;
(2) induce any person who is an employee, officer or agent of the Company Group,
or any of its affiliated, related or subsidiary entities to terminate such
relationship;
(3) solicit any customer of the Company Group, or any person or entity whose
business the Company Group had solicited during the 180-day period prior to
termination of the Executive’s employment for purposes of business which is
competitive to the Company Group within the Territory; or
(4) solicit, aid, induce, persuade or attempt to solicit, aid, induce or
persuade any person or entity to take any action that would result in a Change
in Control of the Company or to seek to control the Board in a material manner.
(5) For purposes of this Section 12, the term “solicit or persuade” includes,
but is not limited to, (i) initiating communications with an employee of the
Company Group relating to possible employment, (ii) offering bonuses or
additional compensation to encourage an employee of the Company Group to
terminate his employment, (iii) referring employees of the Company Group to
personnel or agents employed by competitors, suppliers or customers of the
Company Group, and (iv) initiating communications with any person or entity
relating to a possible Change in Control
3. Agreement to Refrain from Detrimental Activities.
You shall indicate your agreement to the noncompetition and non-solicitation
obligations in this Exhibit A in accordance with the instructions provided in
the on-line grant acceptance process on the UBS One Source website
(https://onesource.ubs.com/CEFSWebApp/callpage.do?bookCode=S&page=login_header_new),
and your acceptance of the Award shall include your acceptance of these










Page 6 of 7





--------------------------------------------------------------------------------





LTIP T-RSU Evidence of Award




obligations. You and the Corporation hereby expressly agree that the use of
electronic media to indicate confirmation, consent, signature, acceptance,
agreement and delivery shall be legally valid and have the same legal force and
effect as if you and executed the agreement in paper form.






































































































Page 7 of 7



